        Case 2:20-mj-04557-DUTY Document 6 Filed 09/23/20 Page 1 of 3 Page ID #:12

                                                                                Fri ~n
                                                                   CLERK, U.~            ~~TCnURT
 1                                                                                            ~l


 2                                                                       SFP 2 `~ 2021
                                                                     a
                                                                ~ G. NTR~,~lr~j;i 1,
 3                                                              ~ `~_ __. _ ~'~
                                                                                          AUFORNIA
                                                                                            DEPUTY

 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 2:20-MJ-04557
      UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                      Plaintiff,
14
15
      ANTHONY FRAZIER, JR.
16
                      Defendant.
17
18
19
            On September 23, 2020, Defendant Anthony Frazier, Jr. made his initial
20
     appearance in this district on the indictment filed in the District of New Mexico.
21
     Deputy Federal Public Defender Georgina Wakefield was appointed to represent
22
     Defendant. A detention hearing was held.
23
24
            D     On motion of the Government [18 U.S.C. § 31420(1)] in a case
25
     allegedly involving a crime of violence.
26
            D     On motion by the Government or on the Court's own motion
~~
     [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
~g
       Case 2:20-mj-04557-DUTY Document 6 Filed 09/23/20 Page 2 of 3 Page ID #:13



 1   defendant will obstruct or attempt to obstruct justice, or threaten, injure, or

 2   intimidate a prospective witness or juror, or attempt to do so.

 3         The Court concludes that the Government is entitled to a rebuttable

 4   presumption that no condition or combination of conditions will reasonably assure

 5   the defendant's appearance as required and the safety or any person or the

 6   community [18 U.S.C. § 3142(e)(2)].

 7         The Court finds that no condition or combination of conditions will

 8   reasonably assure: O the appearance of the defendant as required.

 9                       ~ the safety of any person or the community.
10         The Court has considered:(a)the nature and circumstances of the offenses)

11   charged, including whether the offense is a crime of violence, a Federal crime of

12   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

13   or destructive device;(b)the weight of evidence against the defendant;(c)the

14   history and characteristics of the defendant; and (d)the nature and seriousness of

15   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

16   considered the report and recommendation of the U.S. Pretrial Services Agency.

17   For the reasons set forth in that report, including the instant charges, defendant's

18   history of arrests, and unknown background and ties to the Central District of

19   California, the Court finds that no condition or combination of conditions of

20   release will reasonably assure the defendant's appearance as required and the

21   safety of any person or the community.

22         IT IS THEREFORE ORDERED that the defendant be detained until trial

23   and be transported to the United States District Court for the District of New

24   Mexico for further proceedings. This Order is without prejudice. The Court

25   directed both government counsel and defendant's counsel to follow up with

26   government counsel in the District of New Mexico re ardin~ Defendant's next

27
28

                                                2
       Case 2:20-mj-04557-DUTY Document 6 Filed 09/23/20 Page 3 of 3 Page ID #:14



 1   scheduled appearance, and the status of Defendant's transportation to, and arrival

 2   in, the char~~ district for the appearance.

 3
 4         The defendant will be committed to the custody of the Attorney General for

 5   confinement in a corrections facility separate, to the extent practicable, from

 6   persons awaiting or serving sentences or being held in custody pending appeal.

 7   The defendant will be afforded reasonable opportunity for private consultation

 8   with counsel. On order of a Court of the United States or on request of any

 9   attorney for the Government, the person in charge of the corrections facility in

10   which defendant is confined will deliver the defendant to a United States Marshal

11   for the purpose of an appearance in connection with a court proceeding.

12 [18 U.S.C. § 3142(1)]
13
     Dated: September 23, 2020
                                            PATRICIA DONAHUE
14
                                            HON. PATRICIA DONAHUE
15                                          UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
